           Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIAWAN BRITTON,                         )
                                        )
      Plaintiff,                        )
                                        )       CIVIL ACTION
vs.                                     )
                                        )       FILE No. _____________________
AMARIN CAPITAL PARTNERS                 )
LLC,                                    )
                                        )
      Defendant.                        )

                                    COMPLAINT

      COMES NOW, TIAWAN BRITTON, by and through the undersigned

counsel, and files this, his Complaint against Defendant AMARIN CAPITAL

PARTNERS LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                           JURISDICTION AND VENUE

      1.       This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.       Venue is proper in the federal District Court for the Northern District

                                            1
           Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 2 of 13




of Georgia, Atlanta Division.

                                      PARTIES

      3.       Plaintiff TIAWAN BRITTON (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

      4.       Plaintiff is disabled as defined by the ADA.

      5.       Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      6.       Plaintiff uses a wheelchair for mobility purposes.

      7.       Defendant AMARIN CAPITAL PARTNERS LLC (hereinafter

“Defendant”) is a Georgia limited liability company that transacts business in the

state of Georgia and within this judicial district.

      8.       Defendant may be properly served with process via its registered

agent for service, to wit: Marvin Rice, 8302 Dunwoody Place, Suite 355, Atlanta,

Georgia, 30350.

                            FACTUAL ALLEGATIONS

      9.       On or about April 22, 2019, Plaintiff was a customer at “Pho Kinh

Do,” a business located at 5412 Highway 85, Forest Park, Georgia 30297.


                                           2
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 3 of 13




      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives in the near vicinity of the Facility and Property.

      12.    Plaintiff’s access to the business(es) located at 5412 Highway 85,

Forest Park, Georgia 30297, Clayton County Property ID number 13075B E010,

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or

limited because of his disabilities, and he will be denied and/or limited in the future

unless and until Defendant is compelled to remove the physical barriers to access

and correct the ADA violations that exist at the Facility and Property, including

those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an


                                           3
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 4 of 13




advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                              COUNT I
                  VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

                                           4
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 5 of 13




employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all


                                          5
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 6 of 13




of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and


                                           6
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 7 of 13




ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     The two accessible parking spaces on the Property each have a

              slope in excess of 1:48 (one to forty-eight), in violation of

              section 502.4 of the 2010 ADAAG standards.

      (ii)    The access aisle centered between the above-described

              accessible parking spaces also has a slope in excess of 1:48

              (one to forty-eight), in violation of section 502.4 of the 2010

              ADAAG standards.

      (iii)   The ground surfaces of the two accessible parking spaces on the

              Property and their associated access aisle have vertical rises in

              excess of ¼ (one quarter) inch in height, are not stable or slip

              resistant, have broken or unstable surfaces or otherwise fail to

              comply with sections 302, 303 and 502.4 of the 2010 ADAAG

              standards.

      (iv)    The accessible parking spaces on the Property each have


                                          7
  Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 8 of 13




       signage that is not installed at a permissible height, and further,

       the surface of the existing signage has worn away, rendering it

       illegible, in violation of section 502.6 of the 2010 ADAAG

       standards.

(v)    The Property has a ramp leading from the accessible parking

       spaces to the accessible entrances of the Facility that has a slope

       exceeding 1:10 (one to ten), in violation of section 405.2 of the

       2010 ADAAG standards.

(vi)   The accessible ramp servicing the Property also lacks finished

       edges or edge protection, in violation of section 405.9 of the

       2010 ADAAG standards.

(vii) The accessible route aisle from the accessible parking spaces to

       the above-described ramp is obstructed by one of the accessible

       parking space signs, resulting in accessible routes with clear

       widths below the minimum 36 (thirty-six) inches required by

       section 403.5.1 of the 2010 ADAAG standards.

(viii) The cut ramp situated on the southwest corner of the Facility

       also has a slope exceeding 1:10 (one to ten), in violation of

       section 405.2 of the 2010 ADAAG standards.


                                    8
  Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 9 of 13




(ix)    The side flares of the above-described ramp situated on the

        southwest corner of the Facility also have slopes in excess of

        1:10 (one to ten), in violation of section 406.3 of the 2010

        ADAAG standards.

(b)     INTERIOR ELEMENTS:

(i)     The restroom doors in the Facility require an opening force in

        excess of 5 lbs. (five pounds), in violation of section 309.4 of

        the 2010 ADAAG standards.

(ii)    The hand operated flush controls on the commode in the

        accessible toilet stalls in the restroom in the Facility is not

        located on the open side of the accessible stalls, in violation of

        section 604.6 of the 2010 ADAAG standards.

(iii)   The grab bars/handrails adjacent to the commodes in the

        restrooms in the Facility are not positioned in accordance with

        sections 604.5 and 609.4 of the 2010 ADAAG standards.

        Specifically, the rear grab bar is too short.

(iv)    The paper towel dispensers in the restrooms in the Facility are

        located outside the prescribed vertical reach ranges set forth in

        section 308.2.1 of the 2010 ADAAG standards.


                                      9
       Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 10 of 13




      (v)    The mirrors in the restrooms in the Facility exceed the

             maximum permissible height set forth in section 603.3 of the

             2010 ADAAG standards.

      (vi)   Due to an apparent policy of placing a floor mat over the

             drainage area in the restroom floor, the ground surfaces of the

             restroom of the Facility have vertical rises in excess of ¼ inch

             in height and unstable surfaces or otherwise fail to comply with

             sections 302 and 303 of the 2010 ADAAG standards.

      31.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      32.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      34.    All of the violations alleged herein are readily achievable to modify


                                         10
       Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 11 of 13




to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.


                                          11
       Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 12 of 13




      41.   The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.


                                        12
        Case 1:19-cv-03124-SCJ Document 1 Filed 07/09/19 Page 13 of 13




                                    Dated: July 9, 2019.

                                    Respectfully submitted,

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich
                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      13
